IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MAHOGANNÉ SOUL,                         §
                                         §   No. 424, 2020
       Plaintiff Below-                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   C.A. No. K20C-07-025
 DENISE LAVERN STEPHENS                  §
 and SARAH E. WILSON,                    §
                                         §
       Defendants Below-                 §
       Appellees.                        §


                           Submitted: September 10, 2021
                           Decided:   October 25, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES Justices.

                                       ORDER

      After careful consideration of the parties’ briefs and the record on appeal, it

appears to the Court that the judgment of the Superior Court should be affirmed on

the basis of its orders dated November 10, 2020 and November 30, 2020. Even

assuming that the statute of limitations for some of the appellant’s claims did not

expire until May 2020 and was therefore extended through July 1, 2020 by this

Court’s Administrative Order No. 7, the appellant did not file her complaint until

July 15, 2020, after the statute of limitations had expired for all of her claims.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Gary F. Traynor
                                     Justice




                                 2